                                     UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF MINNESOTA


In re:

Tony Edward Gallant
218 1st Avenue North
Waite Park, MN 56387

Social security/Taxpayer ID/Employer ID/Other Nos.: xxx−xx−3263                                Case No: 18−60372 − MER
Krishna Marie Zadoo
218 1st Avenue North
Waite Park, MN 56387
Social security/Taxpayer ID/Employer ID/Other Nos.: xxx−xx−5610

Debtor(s)                                                                                                     Chapter 7 Case




                                            DISCHARGE OF DEBTOR(S)



It appears that the debtor(s) are entitled to a discharge,
IT IS ORDERED:
The debtor(s) are granted a discharge under section 727 of title 11, United States Code, (the Bankruptcy Code).




Dated: 10/2/18                                               Michael E Ridgway
                                                             United States Bankruptcy Judge




                                                             NOTICE OF ENTRY AND FILING ORDER OR JUDGMENT
                                                             Filed and docket entry made on October 2, 2018
                                                             Lori Vosejpka Clerk, United States Bankruptcy Court
                                                             By: admin Deputy Clerk


dsc7 06/03/2013 − pb
page 2 dsc7 06/03/2013 − pb


                                EXPLANATION OF BANKRUPTCY DISCHARGE
                                         IN A CHAPTER 7 CASE

This court order grants a discharge to the persons named as the debtors. It is not a dismissal of the case and it does not
determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited

The discharge prohibits any attempt to collect from the debtors a debt that has been discharged. For example, a
creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue a lawsuit, to attach wages
or other property, or to take any other action to collect a discharged debt from the debtors. A creditor who violates
this order can be required to pay damages and attorney's fees to the debtor.

However, a creditor may have the right to enforce a valid lien, such as a mortgage or security interest, against the
debtors' property after the bankruptcy, if that lien was not avoided or eliminated in the bankruptcy case. Also, a
debtor may voluntarily pay any debt that has been discharged.
Debts That are Discharged
The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged. Most, but not all,
types of debts are discharged if the debt existed on the date the bankruptcy case was filed. (If this case was begun
under a different chapter of the Bankruptcy Code and converted to chapter 7, the discharge applies to debts owed
when the bankruptcy case was converted.)

Debts that are Not Discharged.

     Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

     a. Debts for most taxes;

     b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);

     c. Debts that are in the nature of alimony, maintenance, or support;

     d. Debts for most student loans;

     e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

     f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle while intoxicated;

     g. Some debts which were not properly listed by the debtor;

     h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are not
     discharged;

     i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation agreement in
     compliance with the Bankruptcy Code requirements for reaffirmation of debts.

     j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift Savings
     Plan for federal employees for certain types of loans from these plans (in a case filed on or after October 17,
     2005).


This information is only a general summary of the bankruptcy discharge. There are exceptions to these
general rules. Because the law is complicated, you may want to consult an attorney to determine the exact
effect of the discharge in this case.
                                      United States Bankruptcy Court
                                          District of Minnesota
In re:                                                                                 Case No. 18-60372-MER
Tony Edward Gallant                                                                    Chapter 7
Krishna Marie Zadoo
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0864-6          User: admin                  Page 1 of 2                   Date Rcvd: Oct 03, 2018
                              Form ID: 7dsc                Total Noticed: 43


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 05, 2018.
db/jdb         +Tony Edward Gallant,    Krishna Marie Zadoo,    218 1st Avenue North,    Waite Park, MN 56387-1202
smg            +United States Attorney,    600 US Courthouse,    300 S 4th St,    Minneapolis, MN 55415-3070
62005062       +Alltran Financial, LP,    PO Box 519,   Sauk Rapids MN 56379-0519
62005063        American Coradius Internationa,    2420 Sweet Home Rd Ste 150,     Buffalo NY 14228-2244
62005066       +Anesthesia Associates of KC,    8717 West 110th Street #600,     Overland Park KS 66210-2126
62005077       +Distressed Asset Portfolio III,    10625 Techwood Circle,    Cincinnati OH 45242-2846
62005079        EIS Collections,   2323 Lake Club Dr Ste 300,     Columbus OH 43232-3205
62026386       +EIS Collections,   670 Morrison Road, Suite 300,     Columbus, OH 43230-5324
62005082       +Gold Cross Ambulance Service,    501 6th Avenue Northwest,     Rochester MN 55901-2673
62005083       +Hazelden Betty Ford Foundation,    PO Box 11,    Center City MN 55012-0011
62005087       +Meridian Behavioral Health,    550 Main Street Suite 230,    Saint Paul MN 55112-3274
62005088       +Messerli & Kramer, P.A.,    3033 Campus Drive, Suite 250,    Plymouth MN 55441-2662
62005090       +Nationwide Credit, Inc.,    PO Box 14581,    Des Moines IA 50306-3581
62005092        Northland Group, Inc,    PO Box 390846,   Minneapolis MN 55439-0846
62005093        Penn Credit,   PO Box 988,    Harrisburg PA 17108-0988
62005094        Pilot Receivables Management,,    10625 Techwood Cir,    Blue Ash OH 45242-2846
62005098       +Smw Fin Cu Fka Smw Fed,    700 Apollo Dr,    Lino Lakes MN 55014-3035
62005099       +Sterling Ltc Pharmacy,    1601 State Avenue Northwest,    Owatonna MN 55060-5689
62005101        Unifund,   10625 Techwood Cir,    Cincinnati OH 45242-2846
62005102       +Van Ru Credit Corporation,    4839 North Elston Avenue,    Chicago IL 60630-2534

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +EDI: MINNDEPREV.COM Oct 04 2018 02:39:00       Minnesota Department of Revenue,
                 Bankruptcy Section,    PO BOX 64447,   St Paul, MN 55164-0447
smg            +E-mail/Text: ustpregion12.mn.ecf@usdoj.gov Oct 03 2018 22:40:35        US Trustee,
                 1015 US Courthouse,    300 S 4th St,   Minneapolis, MN 55415-3070
62005067        EDI: ARSN.COM Oct 04 2018 02:38:00      ARS National Services, Inc.,     PO Box 469100,
                 Escondido CA 92046-9100
62005064       +EDI: AMEREXPR.COM Oct 04 2018 02:38:00      Amex,    Po Box 297871,
                 Fort Lauderdale FL 33329-7871
62005068       +E-mail/Text: compliance@berlinwheeler.com Oct 03 2018 22:40:51        Berlin Wheeler Inc,
                 PO Box 479,   Topeka KS 66601-0479
62005070        EDI: CAPITALONE.COM Oct 04 2018 02:38:00       Capital One Bank Usa N,    PO Box 85520,
                 Richmond VA 23285
62005069        E-mail/Text: cms-bk@cms-collect.com Oct 03 2018 22:40:40        Capital Management Services, L,
                 726 Exchange St Ste 700,    Buffalo NY 14210-1464
62005071       +E-mail/Text: bknotification@centracare.com Oct 03 2018 22:40:55        CentraCare Health-Hospital,
                 1406 6th Avenue North,    Saint Cloud MN 56303-1900
62005072        EDI: CITICORP.COM Oct 04 2018 02:38:00      Citibank,    PO Box 6275,    Sioux Falls SD 57117-6275
62005074       +EDI: CIAC.COM Oct 04 2018 02:38:00      Citimortgage Inc,    Po Box 9438,
                 Gaithersburg MD 20898-9438
62005075        EDI: WFNNB.COM Oct 04 2018 02:38:00      Comenity Bank,    PO Box 182789,
                 Columbus OH 43218-2789
62005076       +EDI: DISCOVER.COM Oct 04 2018 02:38:00      Discover Fin Svcs Llc,     Po Box 15316,
                 Wilmington DE 19850-5316
62005080        E-mail/Text: bankruptcy@affglo.com Oct 03 2018 22:40:51        Global Credit & Collection Cor,
                 5440 N Cumberland Ave Ste 300,    Chicago IL 60656-1486
62005084       +EDI: HFC.COM Oct 04 2018 02:38:00      Hsbc Bank,    PO Box 5244,    Carol Stream IL 60197-5244
62005085        EDI: IIC9.COM Oct 04 2018 02:39:00      IC Systems,    PO Box 64887,    Saint Paul MN 55164-0887
62005086       +E-mail/Text: admin@kinum.com Oct 03 2018 22:41:11       Kinum,    2133 Upton Drive,
                 Virginia Beach VA 23454-1193
62005089        EDI: MID8.COM Oct 04 2018 02:38:00      Midland Funding, LLC,     2365 Northside Dr Ste 300,
                 San Diego CA 92108-2709
62005095        EDI: PRA.COM Oct 04 2018 02:38:00      Portfolio Recovery Associates,     PO Box 12914,
                 Norfolk VA 23541-0914
62010720        EDI: PRA.COM Oct 04 2018 02:38:00      Portfolio Recovery Associates, LLC,
                 140 Corporate Boulevard,    Norfolk, VA 23502
62005097        E-mail/Text: bankruptcynotices@pch.com Oct 03 2018 22:40:41        Publishers Clearing House,
                 101 Winners Cir,    Port Washington NY 11050-2218
62005100       +EDI: RMSC.COM Oct 04 2018 02:39:00      Syncb/levitz,    Po Box 965005,    Orlando FL 32896-5005
62005103        EDI: WFFC.COM Oct 04 2018 02:38:00      Wells Fargo Hm Mortgag,     8480 Stagecoach Cir,
                 Frederick MD 21701
62005104        EDI: WFFC.COM Oct 04 2018 02:38:00      Wf Crd Svc,    Cscl Dispute Team N8235-04m,
                 Des Moines IA 50306
                                                                                               TOTAL: 23

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
District/off: 0864-6                  User: admin                        Page 2 of 2                          Date Rcvd: Oct 03, 2018
                                      Form ID: 7dsc                      Total Noticed: 43

62005065*         +Amex,   Po Box 297871,   Fort Lauderdale FL 33329-7871
62005073*          Citibank,   PO Box 6275,   Sioux Falls SD 57117-6275
62005078*         +Distressed Asset Portfolio III,    10625 Techwood Circle,   Cincinnati OH 45242-2846
62005081*          Global Credit & Collection Cor,    5440 N Cumberland Ave Ste 300,    Chicago IL 60656-1486
62005091*         +Nationwide Credit, Inc.,   PO Box 14581,    Des Moines IA 50306-3581
62005096*        ++PORTFOLIO RECOVERY ASSOCIATES LLC,    PO BOX 41067,   NORFOLK VA 23541-1067
                  (address filed with court: Portfolio Recovery Associates,     PO Box 12914,
                    Norfolk VA 23541-0914)
62005105*          Wf Crd Svc,   Cscl Dispute Team N8235-04m,    Des Moines IA 50306
                                                                                                 TOTALS: 0, * 7, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 05, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 2, 2018 at the address(es) listed below:
              Erik Ahlgren    trustee@prtel.com, MN23@ecfcbis.com
              Stephen Heller    on behalf of Debtor 1 Tony Edward Gallant steve@hellerthyen.com,
               erin@hellerthyen.com;jessica@hellerthyen.com
              Stephen Heller    on behalf of Debtor 2 Krishna Marie Zadoo steve@hellerthyen.com,
               erin@hellerthyen.com;jessica@hellerthyen.com
              US Trustee   ustpregion12.mn.ecf@usdoj.gov
                                                                                            TOTAL: 4
